Citation Nr: 1016316	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  98-02 769	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in
Seattle, Washington


THE ISSUE

Entitlement to service connection for a lung disorder, to 
include as due to asbestos exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from May 1986 to July 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 RO rating decision 
that, in pertinent part, denied service connection for a lung 
disorder, to include as due to asbestos exposure.  The 
Veteran provided testimony at a personal hearing at the RO in 
September 1998.  

In July 2004, the Board, in pertinent part, remanded this 
matter for further development.  In December 2006, December 
2007, and June 2009, the Board, in pertinent part, again 
remanded this matter for further development.  


FINDING OF FACT

In February 2010, prior to the promulgation of a decision in 
the appeal, the Board received notification from the Veteran 
(pursuant to his January 2010 statement) that a withdrawal of 
this appeal is requested.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the Veteran or by 
his or her authorized representative.  38 C.F.R. § 20.204.  
In the present case, the Veteran has withdrawn this appeal 
and, hence, there remain no allegations of errors of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal and it is 
dismissed.  


ORDER

The appeal is dismissed.



		
DENNIS F. CHIAPPETTA
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


